The plaintiff in error, Duell Bunning, was convicted at the April, 1917, term of the county court of Jefferson county, on a charge of unlawfully carrying a pistol, and was adjudged to pay a fine of $25 and costs, and to be confined in the county jail for a period of 20 days. Judgment was rendered in the trial court on the 12th day of April, 1917. The appeal was filed in this court on the 12th day of July, 1917.
Motion to dismiss has been filed by the Attorney general based upon the same ground and involving the same questions as those discussed in case No. A-3072, J.M. Pinchback v. State, ante, p. 302, 170 P. 714, decided at the present sitting. The opinion in that case is conclusive of the questions here. It therefore follows that the motion of the Attorney General to dismiss the appeal should be sustained. It is so ordered, and the appeal is dismissed.